DETAILED ACTION
1.	Claims 1, 3-8, and 10-20 have been presented for examination.
	Claims 2 and 9 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Following Applicants amendments the previously presented 101 rejection is WITHDRAWN. 
Following Applicants Terminal Disclaimer filed and approved on 9/29/21 the previously presented Double Patenting rejection is WITHDRAWN.
The following is an examiner’s statement of reasons for allowance: claims 1, 3-8, and 10-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1 and similarly recited in claims 14 and 18:
… estimate target characteristic data from a target physical structure data of a target physical structure of a vehicle by applying an objective function to characteristic data of at least one of the physical structures having a structural similarity to the target structure, the objective function identifying argument minimums for a loss function of a Gaussian weighted structural similarity multiplied by a weight vector; and output an estimated acceleration-time curve representing a response of the target structure to a physical interaction in a form of a collision based on the estimated target characteristic data, wherein the structural similarity is based on at least one characteristic similarity between characteristic data that corresponds with at least two of the physical structures in relation to a distance metric being within a distance threshold, and wherein the instructions further cause the processor to determine the structural similarity by using a tree model or a neural network model.
The Examiner notes that the closest prior art of record Hilton, Harry H., and Morris Feigen. "Minimum weight analysis based on structural reliability.” Journal of the Aerospace Sciences 27.9 (1960): 641-652 which recites aspects of structural calculation using Gaussian values fails to explicitly disclose or suggest the combination . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



September 29, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128